___________

                                    No. 95-2161
                                    ___________

Steven Gregory Billis,                   *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Missouri.
United States of America,                *
                                         *           [PUBLISHED]
              Appellee.                  *


                                    ___________

                     Submitted:     April 15, 1996

                           Filed:   May 3, 1996
                                    ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Steven Gregory Billis appeals from the order of the District Court1
denying his 28 U.S.C. § 2255 (1994) motion to vacate, set aside, or correct
his sentence.    We affirm.


     In 1986, Billis pleaded guilty to two counts of distributing cocaine,
in violation of 21 U.S.C. § 841(a)(1) (1982).          He was sentenced to four
months of imprisonment followed by a five-year term of special parole on
each count; the sentences were to run concurrently.         In 1988, the United
States Parole Commission (Commission) revoked Billis's special parole,
ordering that he serve eight months of imprisonment, and that he receive
credit for time spent on special parole ("street time").           In 1989, the
Commission again revoked Billis's special parole; this time, the Commission
ordered that Billis serve twelve months of imprisonment,




      1
       The Honorable Edward L. Filippine, United States District
Judge for the Eastern District of Missouri.
and denied him credit for street time.             In 1992, the Commission revoked
Billis's special parole for a third time, ordering that he serve four
months of imprisonment, and again denying him credit for street time.                   The
Commission also withdrew its prior grant of street-time credit, as 21
U.S.C. § 841(c) (Supp. IV 1986) precluded the Commission from giving such
credit.2       In October 1993, Billis was arrested for possession of marijuana,
and a parole-violation warrant was issued and executed upon him.


      In October 1993, while he was in custody, Billis filed this § 2255
motion, asserting that the Commission lacked jurisdiction over him.                     The
District Court construed Billis's motion as a 28 U.S.C. § 2241 (1988)
petition        that   Billis   was   requesting   to   amend   to   name   the    proper
respondents, and denied the request to amend as futile, dismissing the
claim without prejudice.


      On appeal, Billis argues that the Commission was not statutorily
authorized to revoke his special parole term, and that even if the
Commission had the power to do so, it could not impose additional special
parole.        He also argues that the Commission violated his due process rights
by withdrawing his street-time credit, and that the Commission was estopped
from doing so.


      We       conclude   the   District   Court   correctly    determined       that   the
Commission was authorized to revoke Billis's special parole.                 A




           2
        Section 841(c) was repealed, but remained applicable to
offenses committed prior to November 1, 1987, for a period of five
years from that date. See Comprehensive Crime Control Act of 1984,
Pub. L. No. 98-473, § 224(a)(6), 98 Stat. 1976, 2030, as amended
by, Narcotics Penalties and Enforcement Act of 1986, Pub. L. No.
99-570, § 1005(a)(2), 100 Stat. 3207-2, 3207-6 (repealing
§ 841(c)); see also Comprehensive Crime Control Act of 1984, § 235,
98 Stat. at 2031, as amended by, Sentencing Reform Amendments Act
of 1985, Pub. L. No. 99-217, § 4, 99 Stat. 1728 (setting effective
date of repeal); Criminal Law and Procedure Technical Amendments
Act of 1986, Pub. L. No. 99-646, § 35, 100 Stat. 3592, 3599
(technical amendment); and Sentencing Act of 1987, Pub. L. No. 100-
182, § 2, 101 Stat. 1266 (technical amendment).

                                           -2-
special parole term may be revoked if its terms and conditions are
violated.     See 21 U.S.C. § 841(c).            The Commission is empowered to
promulgate regulations to carry out national parole policy, see 18 U.S.C.
§ 4203(a)(1) (1982),3 and the Commission's regulations provide for the
revocation of special parole, and set forth procedures for doing so, see
28 C.F.R. §§ 2.52(b), 2.57(c) (1995).       The three other circuit courts that
have addressed the issue have concluded that the Commission may properly
revoke special parole.       See United States Parole Comm'n v. Williams, 54
F.3d 820, 823 (D.C. Cir. 1995); Escamilla v. Warden, 2 F.3d 344, 346-47
(10th Cir. 1993); Cortinas v. United States Parole Comm'n, 938 F.2d 43, 47
(5th Cir. 1991) (per curiam).


     We     conclude   the   District   Court    also   correctly   determined    the
Commission    could    impose   a   subsequent   term   of   special   parole   after
revocation, although we note there is a split of authority among the
circuit courts that have addressed the issue.           The D.C. Circuit has held
that the Commission may impose a subsequent term of special parole.              See
Williams, 54 F.3d at 823.       The Williams Court noted that, although § 841(c)
requires the Commission, upon revocation of special parole, to increase the
original term of imprisonment by the period of the special parole term, the
Commission also is permitted under § 841(c) to require the revoked parolee
to serve only part of the mandatory term of imprisonment.




      3
       Section 4203(a)(1) was repealed, but remains applicable to
offenses committed prior to November 1, 1987, for a period of ten
years from that date. See Comprehensive Crime Control Act of 1984,
Pub. L. No. 98-473, § 218(a)(5), 98 Stat. 1976, 2027 (repealing
§ 4203(a)(1)); see also id. § 235, as amended by, Sentencing Reform
Amendments Act of 1985, Pub. L. No. 99-217, § 4, 99 Stat. 1728
(setting effective date of repeal); Criminal Law and Procedure
Technical Amendments Act of 1986, Pub. L. No. 99-646, § 35, 100
Stat. 3592, 3599 (technical amendment); Sentencing Act of 1987,
Pub. L. No. 100-182, § 2, 101 Stat. 1266 (technical amendment); and
Federal Courts Study Committee Implementation Act of 1990, Pub. L.
No. 101-650, § 316, 104 Stat. 5104, 5115 (extending time repealed
statute remains applicable to offenses committed prior to
November 1, 1987).

                                         -3-
See id.    The court noted further that when the Commission orders a parolee
to be incarcerated for less that the full mandatory term, the Commission's
regulations provide for the parolee's placement back on special parole for
the balance of the mandatory term.          See id. (citing 28 C.F.R. §§ 2.52(b),
2.57(c)).


     The       Fifth   and   Seventh    Circuits,     however,   have   concluded   the
Commission may not impose a subsequent term of special parole, relying in
substantial part on the reasoning of their holdings that, under 18 U.S.C.
§ 3583(e) (1988 & Supp. V 1993) as originally enacted, courts lacked
authority      to   impose   a    subsequent   term   of   supervised   release   after
                                                       4
revocation of a term of supervised release.                See Evans v. United States
Parole Comm'n, 78 F.3d 262, 264-65 (7th Cir. 1996) (relying on United
States v. McGee, 981 F.2d 271, 274-75 (7th Cir. 1992)); Artuso v. Hall, 74
F.3d 68, 71 (5th Cir. 1996) (relying on United States v. Holmes, 954 F.2d
270, 272 (5th Cir. 1992)).


     We agree with the reasoning of the Williams Court, as its holding is
most consistent with the language of § 841(c).             Moreover, the reasoning of
the Evans and Artuso Courts conflicts with our holding that district courts
had authority under section 3583(e) as originally enacted to impose a
subsequent term of supervised release after revocation of an initial term
of supervised release.           See United States v. Schrader, 973 F.2d 623, 625
(8th Cir. 1992).


     We also conclude Billis has not shown that the Commission violated
his due process rights by withdrawing his street-time credit, or that the
Commission was estopped from doing so.           See




           4
        Congress has amended § 3583 to permit explicitly the
imposition of a subsequent term of supervised release after
revocation of a term of supervised release.   See 18 U.S.C.
§ 3583(h) (1994).

                                           -4-
McQuerry v. United States Parole Comm'n, 961 F.2d 842, 844-48 (9th Cir.
1992).


     We do not consider Billis's argument, raised for the first time on
appeal, that he should have been sentenced under the Narcotic Addict
Rehabilitation Act, 18 U.S.C. §§ 4251-55 (1982).5 See Thomas v. United
States, 27 F.3d 321, 325 (8th Cir. 1994).


     The judgment of the District Court is affirmed.


     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




         5
       Sections 4251-55 were repealed, but remained applicable to
offenses committed prior to November 1, 1987, for a period of five
years from that date. See Comprehensive Crime Control Act of 1984,
Pub. L. No. 98-473, § 218(a)(6), 98 Stat. 1976, 2027 (repealing
§§ 4251-55); see also id. § 235, as amended by, Sentencing Reform
Amendments Act of 1985, Pub. L. No. 99-217, § 4, 99 Stat. 1728
(setting effective date of repeal); Criminal Law and Procedure
Technical Amendments Act of 1986, Pub. L. No. 99-646, § 35, 100
Stat. 3592, 3599 (technical amendment); and Sentencing Act of 1987,
Pub. L. No. 100-182, § 2, 101 Stat. 1266 (technical amendment).

                                   -5-